Memorandum Opinion filed April 7, 2016, Withdrawn, and Order filed May
26, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00944-CV
                                  ____________

       DAVID SOLIZ AND SOLIZ AUTOMOTIVE, INC., Appellant

                                       V.

                         DARWIN HANEY, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-55761

                                    ORDER

      On April 7, 2016, this court issued an opinion dismissing this appeal. On
April 22, 2016, appellant filed a motion for rehearing, which the court granted on
May 12, 2016.

      This court’s opinion filed April 7, 2016, is WITHDRAWN, and our judgment
of that date is VACATED.